UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-7516


JORGE GALEAS, JR.,

                      Plaintiff – Appellant,

          v.

THEODIS BECK; BOYD BENNETT; RICKY ANDERSON; KENNETH E.
LASSITER;   JOSEPH  HARRELL;   W.   BASNIGHT;  A.   SKINNER;
CASSANDRA HERRING; SEAN T. DILLARD; VICTOR LOCKLEAR;
LIEUTENANT BERTZ; L. SWAIN; D. PHILLIPS; L. JACKSON;
CORRECTIONS OFFICER STRICKLAND; JOHN DOE; JOHN DOE, 2,

                      Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
Chief District Judge. (5:10-ct-03086-D)


Submitted:   March 15, 2012                 Decided:   March 19, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jorge Galeas, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jorge Galeas, Jr., appeals the district court’s order

granting in part and denying in part his Fed. R. Civ. P. 59(e)

motion seeking to alter or amend the court’s earlier judgment

dismissing his 42 U.S.C. § 1983 (2006) action as frivolous.                We

have     reviewed   the   record    and    find    no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Galeas v. Beck, No. 5:10-ct-03086-D (E.D.N.C. Oct. 31,

2011).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented    in   the    materials

before    the   court   and   argument    would   not   aid   the   decisional

process.



                                                                      AFFIRMED




                                     2